PER CURIAM.
This is an appeal from a Tax Court judgment modifying the 1986 local property tax assessment on a 304-bed proprietary *95nursing home property located on Madison Avenue in Morris-town. The taxpayer-appellants are Twin Oaks Associates, the “ground lease” tenant and Health Resources of Morristown, Inc., which leases the nursing home operation.
Although the Tax Court reduced the municipality’s assessment from a total of $5,069,400 to $4,358,237, appellants contend that an even further reduction in the assessment is required as the court failed to give weight to a recent lease of the entire property as a relevant indicator of rental value since it determined that it could not consider Medicaid rate restrictions in the evaluation process, and because the court added to the replacement costs a factor for entrepreneurial profit. The Town of Morristown has cross-appealed alleging improper reduction of its assessment by the Tax Court’s adoption of appellants’ expert’s reproduction costs for the property and the reduction of the entrepreneurial profit factor from the 20% figure offered by the municipality’s expert to 10%.
We affirm substantially for the reasons stated by Judge Lasser in his opinion of October 29, 1987, reported at 9 N.J.Tax 386 (Tax Ct.1987).